The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0001], second line therein, note that updated status information (i.e. patent number, issue date, etc.) need to be provided for the cited parent application to provide for clarity and completeness of description. Page 1, in paragraph [0003], third line therein, note that the pronoun “it” should be rewritten to indicate the intended feature for clarity and completeness of description. Pages 2, 7, in the respective headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 2) and inserted after “DETAIL DESCRIPTION” (i.e. page 7), respectively for consistency with PTO guidelines. Page 4, in paragraph [0014], third line therein, it is noted that the term “form” should be rewritten as --from-- for an appropriate characterization. Page 7, in paragraph [0036], first line therein, note that the reference to “FIGs. 1-3” should be rewritten as --FIGs. 1, 2A, 2B and 3-- for consistency with the numbering of the drawings; first and second lines therein, note that --(FIGs. 1, 2A and 3)-- should be inserted after “shown” (i.e. first line therein) and inserted after “54” (i.e. second line therein), respectively at these instances for consistency with the labeling in those drawings. Page 8, in paragraph [0039], 4th & 5th lines therein, note that the term “on-raised portions” is vague in meaning and thus appropriate clarification is needed. Page 9, in paragraph [0042], third line therein, note that --and thus are not shown in FIG. 4A-- should be inserted after each instance of “removed” herein for clarity of description; 4th line therein, note that --(FIG. 4A)-- should be inserted after “52” for consistency with the labeling in that drawing. Page 9, in paragraph [0043], second & third line therein, note that the recitation of “layer 52 or the thinned conductive layer 52’.” should be rewritten as -- layer 52 (FIG. 5A) or the thinned conductive layer 52’ (FIG. 5B).-- for an appropriate characterization consistent with the labeling in those drawings; 8th line therein, note that “layer 96 in FIG. 4B” should be rewritten as --layer 96 in FIG. 5B-- for consistency with the labeling in that drawing. Page 9, in paragraph [0045], second line therein, note that the reference to “FIGs. 1-6” should be rewritten as --FIGs. 1, 2A, 2B, 3, 4A, 4B, 5A, 5B and 6-- for consistency with the numbering of the drawings. Note that the term --step-- should be inserted prior to the following reference labels to denote the described method steps: {(154, 158) in paragraph [0045]; (162, 164) in paragraph [0046]; (168, 176) in paragraph [0047]; (354, 358) in paragraph [0053]; (362, 364, 376) in paragraph [0054]}. Page 9, in paragraph [0046], second line therein and page 10, in paragraph [0054], second line therein, note that --optionally-- should be inserted prior to “include”, respectively at these instances for consistency with the descriptive wording in blocks (162) & (362), respectively. Page 10, in paragraph [0047], first line therein, note that --(with optional pre-cut access holes)-- should be inserted prior to “is” for consistency with the descriptive wording in block (168). Page 10, in paragraph [0050], note that the recitation of “as shown above” is vague in meaning, especially since it is unclear relative to which drawing this reference is intended to be associated with and thus appropriate clarification is needed. Page 11, in paragraph [0051], third line therein, note that the recitation of “fly cut” is vague in meaning, especially since it is unclear what characterizes a “fly cut” and thus appropriate clarification is needed. Page 12, in paragraph [0055], 5th line therein, it is noted that the recitation of “a study of” should be rewritten as --viewing-- for an appropriate characterization. Note that the descriptive wording (Start, End) appears in each of FIGs. 7 & 13 need a corresponding specification description for clarity and completeness of description.  Appropriate correction is required.
The following claims have been found to be objectionable for reasons set forth below: 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 9-21 been renumbered as claims 8-20.
In claim 21, note that since this claim depends directly from claim 11 and recites the identical subject matter as recited in claim 11, then it appears that claim 21 is deemed redundant and therefore should be deleted as not further limiting claim 11. Appropriate clarification is needed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-11, 19-21; 12, 14, 15, 17 (as originally numbered) are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al (cited by applicants’) in view of Sikina et al. 
Regarding claims 1 & 12, Haupt et al discloses a method of manufacturing a double-sided single conductor laminate, comprising: providing a laminated substrate including a conductive layer (i.e. conductor track layer (2) formed of copper, as per claims 9 & 19), an adhesive layer (i.e. 4) and a support layer (i.e. plastic base sheet (1), such as a continuous polyimide layer or web, as per claims 10, 11 & 20, 21); attaching a first cover layer (i.e. collectively a covering material (5) having a plastic covering sheet 6) using an adhesive layer (i.e. 7) to the conductive layer (2), where the cover layer includes pre-cut access holes (i.e. contact making cut-outs 8) that align with the conductive layer (2). Moreover, with regard to claim 14, it is noted that pre-cut access holes (i.e. cut-outs 9) can be formed in the support layer (1). However, Haupt et al does not disclose the forming of a trace pattern from the conductive layer using a dry milling process.
Sikina et al exemplarily discloses electromagnetic circuits formed on a printed circuit laminate, such as transmission lines, where transmission lines can be formed by machining or milling away portions of a conductive layer to form such transmission lines (e.g. see paragraph [0022]). Moreover, the use of machining or milling processes provide the advantage of being able to form transmission lines of smaller dimensions than would be allowed for conventional printed circuit board processing (e.g. see paragraph [0030]). Furthermore, machining or milling processes provide the benefit of a safer and less complex manufacturing process at a lower cost (e.g. see paragraph [0029]).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have provided for an alternative machining or milling process to form conductive traces (i.e. transmission lines) from the conductive layer (2) in Haupt et al. As recognized by Sikina et al, machining or milling processes allow for a safer and less complex process for forming conductive traces, as compared to, for example, a complex chemical process such as using resist layers and etching or, for example, a less safe process such as using a laser. Additionally, as recognized by Sikina et al, using a machining or milling process to form conductive traces from a conductive layer provides the advantage of forming conductive traces of smaller dimension necessary for electromagnetic circuit operation. Accordingly, in view of such advantages and benefits provided by machining or milling processes, the obviousness of the using such machining or milling processes as an alternative to conventional processes (e.g. etching or lasers) has been clearly suggested. Note that as an obvious consequence of the modification, the resultant combination would necessarily have the pre-cut access holes aligned with the conductive traces (i.e. formed by machining or milling) consistent with the teaching in Haupt et al. Regarding claim 15, note that it would have been further obvious to have formed the openings (9) in the support layer through the same machining or milling process, consistent with the teaching in paragraph [0030] of Sikina et al, where Sikina et al recognizes that apertures (i.e. openings) can also be formed by using machining or milling processes. Regarding claim 17, note that it would have been obvious to have formed the pre-cut access holes (9) through the support layer (1) through a laser removing process, consistent with the teaching in Haupt et al.
Claims 2-7, 18; 13, 16 (as originally numbered) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ciaccio is the parent patent.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee